     Case 2:19-cv-02068-KJM-JDP Document 18 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Zenith Insurance Company,                             No. 2:19-cv-02068-KJM-JDP
12                             Plaintiff,                  ORDER
13           v.
14
     Stanley Black & Decker, Inc.,
15
                               Defendant.
16

17          In March, the court permitted the parties to continue private mediation and settlement

18   efforts and directed them to submit a joint notice within seven days after completing private

19   mediation. Minutes, ECF No. 12. The court noted that if the case did not settle at mediation, it
20   would be referred to the court’s Voluntary Dispute Resolution Program (VDRP). Id. In

21   September, the court ordered the parties to complete private mediation by October 30, 2020.

22   Stip.& Order,

23   ECF No. 15. The parties recently informed the court that they have completed mediation without

24   settling but remain “willing to engage in further settlement discussions and/or participate in such

25   alternative dispute resolution programs as directed by the court.” Id. This matter is therefore

26   referred to the court’s VDRP. All dates and deadlines remain as currently set.

27          IT IS SO ORDERED.

28   DATED: January 11, 2021.

                                                     1
